February 10, 2010 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549-4720 Re: American Century Variable Portfolios II, Inc. (the "Registrant") 1933 Act File No. 333-46922, Post-Effective Amendment No. 14 1940 Act File No. 811-10155, Amendment No. 14 Ladies and Gentlemen: Pursuant to Section101(a) ofRegulationS-T and Rule485(a)under the Securities Act of 1933, the aforementionedRegistrant hereby submits for filing the following1933 ActPost-EffectiveAmendment No. 14 and 1940 Act Amendment No. 14 to the Registration Statement on Form N-1A filed by the Registrant. The principal purpose of this amendment is to add a summary section to the fund’s prospectus to incorporate new Form N-1A items. If there are any questions or comments regarding this filing, please contact the undersigned at (816) 340-3226. Sincerely, /s/ Kathleen Gunja Nelson Kathleen Gunja Nelson Assistant Secretary American Century Investments P.O. Box 410141, 4500 Main Street 1-800-345-2021 or 816-531-5575 Kansas City, MO 64141-0141 www.americancentury.com
